Nichols, Justice.
In June, 1965, the plaintiff filed a petition in the court of ordinary seeking the appointment of a commission to determine the present mental status of James Floyd Troutman, the defendant in a divorce action pending between the parties. After the three nearest relatives of the defendant were served they demurred to the petition upon the ground that the ordinary was without authority to entertain the plaintiff’s application, since a 1957 judgment committing James Floyd Troutman to the Milledgeville State Hospital as insane was a valid judgment and such question could not be readjudicated by another commission until he is “restored to his right reason and sound mind.” The ordinary upheld such demurrer, refused to appoint a commission and dismissed the plaintiff’s petition. The plaintiff, by a writ of certiorari, sought a review of this judgment by the superior court where the judgment dismissing such petition was in effect affirmed by the dismissal of the writ of certiorari. The appeal is from this judgment. Held:
An appeal from a judgment of the superior court dismissing a writ of certiorari from a court of ordinary in which the sole complaint is that the ordinary erred in refusing to appoint a lunacy commission under statutory authority is not a case within the jurisdiction of this court and must be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.